Citation Nr: 0918019	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-17 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for residuals of a neck injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1972 to May 
1976. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in May 2008.  A transcript of the hearing is of 
record.  This case was previously before the Board in August 
2008, when the claim was remanded for further development. 
The RO issued a supplemental statement of the case in 
February 2009 and the appeal is once again before the Board.

For the reasons set forth below, this appeal is once again 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended) (2008).  In 
particular, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  

Pursuant to the Board's August 2008 remand, a VA examination 
and VA outpatient treatment records were obtained.  
Furthermore, the Veteran submitted private outpatient 
treatment records.  These medical records indicate that the 
Veteran is currently diagnosed with certain neurological 
disabilities, including right and left median neuropathy at 
the carpal tunnel as well as likely diffuse peripheral 
neuropathy of the upper extremities.  

After a review of this additional evidence, however, the 
Board is unable to determine, whether these diagnosed 
neurological disabilities are manifestations of (e.g., 
related to) the Veteran's service-connected cervical spine 
disability.  Furthermore, the evidence is unclear as to the 
identity of the specific nerve(s) affected and the severity 
of such neurological impairment.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should undergo an 
appropriate VA examination to determine 
whether he has any neurological 
disabilities (to include peripheral 
neuropathy and/or carpal tunnel syndrome) 
associated with his service-connected 
cervical spine disorder. 

The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
tests and studies should be conducted.  

For any neurological impairment found to 
be associated with the service-connected 
cervical spine disability, the examiner 
is asked to:

(a) identify the specific nerve(s) so 
affected, and 

(b) indicate the degree of paralysis 
(i.e. complete paralysis or mild, 
moderate, or severe incomplete paralysis) 
in the affected nerves.  

All symptoms and limitations caused by 
any such related neurological impairment 
should be discussed.  

2.  Upon completion of the above, 
readjudicate the issue on appeal, to 
include whether a separate compensable 
rating for neurological manifestations of 
the service-connected cervical spine 
disability is warranted.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

